JOHNSTONE, Justice
(concurring in part and dissenting in part).
On September 21, 1998, the plaintiff sued the defendant for legal malpractice. I concur that the statute of limitations barred the plaintiffs claim for negligence relating to the September 17, 1996 contract to acquire the tradename “John’s,” which had theretofore been partially conveyed. I dissent from the holding that the statute of limitations barred the plaintiffs claim for the defendant’s advising and filing the August 8, 1997 suit for tradename infringement, which precipitated an expensive countersuit. The legal services provided by the defendant in advising and filing the August 8, 1997 suit were distinct from his legal services relating to the September 17, 1996 contract.
LYONS and STUART, JJ., concur.